DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Response to Arguments
Double Patenting
Applicant's arguments filed 04/19/2022 have been fully considered and are persuasive. Therefore, the double patenting rejection is withdrawn.    
Rejection Under 101
Applicant's arguments filed 04/19/2022 have been fully considered. Applicant argues that:
The claims are not directed to a judicial exception since they cannot practically be performed in the mind due recitation of the non-contact sensor module. 
The office provides a conclusory dismissal of the rest of the claimed features without explanation as to why they are generic components. 
There is no explanation as to why the generating a map limitation is similar to Intellectual Ventures when considering the additional elements. 
The claims are similar to example 36 of the patent eligibility guidance. Example 36 provides an example of a patent eligible sensor and computer used to generate a map based on signals received from the sensor to perform functions based on the generated map. 
The claims amount to significantly more than the abstract idea.
It is unclear how receiving sensor data and pairing devices in the room with the hub, and receiving information about devices that are outside that can be ignored is well-understood, routine, or conventional activity.
Claim 22 is not considered in the analysis. 
Regarding A, following the Office’s latest guidance, the examiner has identified the specific limitations that cover performance of the limitations in the mind of a user and/or by human manual operations that constitute Mental Processes, but for the recitation of generic computer components. Furthermore, the examiner has explained why the additional elements fail to incorporate the abstract idea into a practical application and fail to amount to significantly more than the abstract idea. The analysis simply addresses the additional elements in the practical application test along with the significantly more test. The rejection has also been updated in light of the amendments to show that not only can the claims be classified as a mental process, but also as mathematical relationships since the claims amount to determining a distance for pairing, but for the computer components. 
Regarding B, after identifying the abstract idea, the additional elements are identified as no more than mere instructions to apply an exception, adding insignificant extra-solution activity, and generally link the abstract idea to a particular technological environment or field of use.  The limitations noted as mere instructions to apply the exception are nothing more than generic computer components since the recited elements are being used for their intended purpose to aid in the performance of the abstract idea. See MPEP §2106.05(a)(II).
Regarding C, due to the amendments the rejection has been updated. The generation of the map limitation is now part of the abstract idea. Therefore, Applicant’s argument is moot. 
Regarding D, As cited on page 16 for claim 2 of Example 36, the specification claims at the time of the invention cited that “using a high‐ resolution video camera array with overlapping views to track items of inventory was not well‐ understood, routine, conventional activity to those in the field of inventory control.” Unlike Example 36, Applicant does not provide sufficient evidence in the specification that demonstrates that at the time of invention the technology used is not well- understood, routine, or convention activity. Applicant states on page 9 of the remarks that the invention was “developed specifically to reduce human error and suboptimal use,” but that does not provide evidence from the specification as was done in Example 36. Therefore, unlike Example 36 Applicant’s additional elements are determined to be well-understood, routine, and conventional. See the updated rejection in light of the amendments.  
Regarding E, as discussed in MPEP 2106.05(I), and inventive concept is found where the elements or combination of elements recited in the claim, in addition to the judicial exception, is sufficient to ensure the claim as a whole amounts to significantly more than the judicial exception. The problem the invention is attempting to solve is to pairing with devices in the room and ignoring devices outside of the room. See Remarks filed 07/21/2021 pg. 11. The solution provided here has not been described or claimed as anything more than a generic use of existing technology based on conventional functions of a computer and there is no evidence provided in the specification to refute this assertion. The additional elements are nothing more than mere instruction to implement the abstract idea using a computer and/or insignificant extra-solution activity, neither of which can be an inventive concept. See MPEP 20106.05(f)-(g). Thus, there is no inventive concept to render the claims patent eligible under 35 USC 101. See the updated rejection for further clarification in light of the amendments.
Regarding F, as stated in the rejection, the independent claims recite and abstract idea. Claim 1 is used as the example claim, however, claim 22’s additional limitations, such as the non-contact sensors, are still considered in the rejection. See the rejection below.
Rejection Under 103
Applicant's arguments filed 04/19/2022 have been fully considered and are persuasive. Applicant argues that the prior art references do not teach adjusting the pairing distance limit based on the determined bounds, which are determined based on the mapping of the room based on the comparison data. Examiner agrees and therefore withdraws the 103 rejection. 
Information Disclosure Statement
The information disclosure statement filed 01/14/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Applicant has not provided the cited relevant portion of the non-patent literature document listed. Either no document was provided or only the first page was provided rather than the entire relevant portion that Applicant cited. Therefore, it has been placed in the application file, but the information with the strike-out and referred to therein have not been considered. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 1 – The claim recites a non-contact sensor module configured to transmit electromagnetic energy… and detect electromagnetic energy. See MPEP 2181. The non-contact sensor module is modified by functional language “to transmit… and detect.” The non-contact sensor module is modified by sufficient structure, material or act for performing the claim, such as the sensor. Therefore 112(f) is not invoked. 
Regarding Claim 1 – The claim recites the surgical hub comprises a control circuit configured to: receive…, determine…, adjust…, pair…., ignore…. See MPEP 2181. The “control circuit” is modified by functional language “to receive…. determine…, determine…, pair…., ignore….” The control circuit is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.  
Regarding Claim 3 – The claim recites the control circuit is configured to determine the bounds…. See MPEP 2181. The claim limitation uses the term control circuit. The “control circuit” is modified by functional language “to determine….” The control circuit is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.
Regarding Claim 4 – The claim recites the control circuit is configured to redetermine the bounds…. See MPEP 2181. The claim limitation uses the term control circuit. The “control circuit” is modified by functional language “to redetermine….” The control circuit is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.
Regarding Claim 5 – The claim recites the control circuit is configured to redetermine the bounds…. See MPEP 2181. The claim limitation uses the term control circuit. The “control circuit” is modified by functional language “to redetermine….” The control circuit is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.
Regarding Claim 6 – The claim recites the control circuit is configured to periodically determine the bounds…. See MPEP 2181. The claim limitation uses the term control circuit. The “control circuit” is modified by functional language “to periodically determine….” The control circuit is modified by sufficient structure, material or act for performing the claim, such as the control circuit, which is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked.
Regarding Claim 7 – The claim recites a non-contact sensor is coupled to the surgical hub and configured to measure the bounds of the operating room. See MPEP 2181. The claim limitation uses the term non-contact sensor. The “non-contact sensor” is modified by functional language “to measure….” The non-contact sensor is modified by sufficient structure, material or act for performing the claim, such as the sensor. Therefore 112(f) is not invoked. 
Regarding Claim 8 – The claim recites a non-contact sensor module configured to transmit electromagnetic energy… and detect electromagnetic energy. See MPEP 2181. The non-contact sensor module is modified by functional language “to transmit… and detect.” The non-contact sensor module is modified by sufficient structure, material or act for performing the claim, such as the sensor. Therefore 112(f) is not invoked. 
Regarding Claim 22 – The claim recites the surgical hub is configured to wirelessly pair…. See MPEP 2181. The claim limitation uses the term surgical hub. The “surgical hub” is modified by functional language “to wirelessly pair….” The surgical hub is not modified by sufficient structure, material or act for performing the claim. Therefore 112(f) is invoked. See Spec. [0145]. 
Regarding Claim 22 – The claim recites a non-contact sensor module configured to transmit… detect… generate…. See MPEP 2181. The claim limitation uses the term non-contact sensor module. The “non-contact sensor module” is modified by functional language “to transmit… detect… generate….” The non-contact sensor module is modified by sufficient structure, material or act for performing the claim, such as the sensor. Therefore 112(f) is not invoked.
Regarding Claim 22 – The claim recites the wherein the control circuit is configured to adjust…. See MPEP 2181. The claim limitation uses the term control circuit. The “control circuit” is modified by functional language “to adjust….” The control circuit is modified by sufficient structure, material or act for performing the claim, such as the control circuit coupled to the sensor module, and where the control circuit is construed as the processor. See Spec. [0145]. Therefore 112(f) is not invoked. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, 22, 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-14, 22, 26-29 are drawn to an apparatus for determining surgical devices located with an operating room, which is within the four statutory categories (i.e. device). Claims 15-20 are drawn to a non-transitory medium for determining surgical devices located with an operating room, which is within the four statutory categories (i.e. manufacture). 
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, independent claim 1 (and substantially similar with independent claims 8, 15, 22) recites: 
A surgical hub for use with a surgical system in a surgical procedure performed in an operating room, wherein the surgical system comprises a plurality of surgical devices for use during the surgical procedure, wherein each surgical device of the plurality can be communicably coupled to the surgical hub according to a pairing distance limit, and a plurality of photoelectric sensors configured to transmit electromagnetic energy throughout the operating room and detect pulses of electromagnetic energy that has reflected off a perimeter wall of the operating room, wherein the surgical hub comprises: 
a control circuit communicably coupled to the plurality of photoelectric sensors, wherein the control circuit is configured to: 
receive phase data from the plurality of photoelectric sensors, wherein the phase data comprises a first phase associated with electromagnetic energy transmitted by at least one photoelectric sensor of the plurality of photoelectric sensors and a second phase associated with electromagnetic energy received by at least one photoelectric sensor of the plurality of photoelectric sensors; compare the first phase to the second phase;
compare the first phase to the second phase;
generate a map of the operating room based on the comparison;
determine bounds of the operating room based on the map; 
adjust the pairing distance limit based, at least in part, on the determined bounds;
pair the surgical hub with the surgical devices of the plurality located within the adjusted pairing distance limit, such that the surgical hub can control operating parameters associated with the surgical devices; and
ignore surgical devices of the plurality located outside the adjusted pairing distance limit.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover mathematical relationships, but for the recitation of generic computer components. That is, other than reciting by the hub with a control circuit (a processor with memory in the other independents), photoelectric sensors (non-contact sensor in other independent), the limitations are directed at a mathematical relationship to determine the pairing distance limit. For example, but for the hub with a control circuit (a processor with memory in the other independents) photoelectric sensors (non-contact sensor in other independent), the comparing of the phases, generating of a map of the operating room based on the comparison, determining the bounds of the room based on the map, and adjusting the pairing distance limit based on the bounds, in the context of this claim encompasses determining the distance of reflection to map walls of the room and calculating the distance limit for device pairing. If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships but for the recitation of generic computer components, then the limitations fall within the “Mathematical Concepts” grouping of abstract ideas. See MPEP § 2106.04(a). 
Alternatively, these underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other that reciting by said control circuit (a processor with memory in the other independents) photoelectric sensors (non-contact sensor in other independent), nothing in the claim element precludes the step from practically being performed by the mind. For example, but for the hub with a control circuit (a processor with memory in the other independents) and photoelectric sensors (non-contact sensor in other independent), the determination of a room and the devices within that room in the context of this claim encompasses a mental process of the user going into an operation room and looking for what medical devices are contained within that room. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7, 9-14, and 16-20, 26-29 reciting particular aspects of determining what devices are within a room that can be paired). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 1 (and substantially similar with independent claims 8, 15, 22) recites: 
A surgical hub for use with a surgical system in a surgical procedure performed in an operating room, wherein the surgical system comprises a plurality of surgical devices for use during the surgical procedure, wherein each surgical device of the plurality can be communicably coupled to the surgical hub according to a pairing distance limit, and a plurality of photoelectric sensors configured to transmit electromagnetic energy throughout the operating room and detect pulses of electromagnetic energy that has reflected off a perimeter wall of the operating room, wherein the surgical hub comprises: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a control circuit communicably coupled to the plurality of photoelectric sensors, wherein the control circuit is configured to: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receive phase data from the plurality of photoelectric sensors, wherein the phase data comprises a first phase associated with electromagnetic energy transmitted by at least one photoelectric sensor of the plurality of photoelectric sensors and a second phase associated with electromagnetic energy received by at least one photoelectric sensor of the plurality of photoelectric sensors; compare the first phase to the second phase; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
compare the first phase to the second phase;
generate a map of the operating room based on the comparison;
determine bounds of the operating room based on the map; 
adjust the pairing distance limit based, at least in part, on the determined bounds;
pair the surgical hub with the surgical devices of the plurality located within the adjusted pairing distance limit, such that the surgical hub can control operating parameters associated with the surgical devices; and (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
ignore surgical devices of the plurality located outside the adjusted pairing distance limit. (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Intellectual Ventures v. Symantec)
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a surgical hub with a control circuit, pairing the hub and the devices, processor coupled to memory configured to perform steps using photoelectric sensors (non-contact sensor in other independent), thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0131], [0134], [0350], [0362], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation receiving phase data amounts to selecting a particular data source or type of data to be manipulated; pairing devices and ignoring devices outside the bounds of the operating room amounts insignificant extrasolution activity, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine devices located within the operating room for pairing, and ignoring all other devices not in the room, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-14, 16-20, and 26-29 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 2-7, 9-14, 16-20, and 26-29 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. 
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, adding insignificant extra-solution activity, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using processors with memory to instruct sensors to sensor the location of objects such as walls and devices within the walls, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0131], [0134], [0350], [0362]), storing instructions in memory e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014); receiving sensor data and pairing devices in the room with the hub, and receiving information about devices outside of the room that can be ignored, e.g., receiving or transmitting data over a network, Intellectual Ventures v. Symantec)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Subject Matter Free of Prior Art
Claims 1-20, 22, 26-29 are free of prior art over Fehre et al. (US 2017/0347979) in view of Bilbrey et al. (US 2014/0173758) in view of McDonnell et al. (US 2017/0134456). The prior art references, or reasonable combination thereof, could not be found to disclose, or suggest all of the limitations found in the independent claims. The closest prior art is Fehre et al. (US 2017/0347979), which teaches a surgical system for mapping a room by detecting reflected electromagnetic energy. Bilbrey et al. (US 2014/0173758) teaches determining electronic devices within a vicinity. McDonnell et al. (US 2017/0134456) teaches pairing with devices in the room in order to collaborate together. The references do not teach or suggest adjusting the pairing limit based on the determined bounds, which are determined based on the mapping of the room based on the comparison data. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686